Nebraska Advance Sheets
314	290 NEBRASKA REPORTS



not paid directly to employees. Thus, the City’s contribution
to the pension fund based upon the additional compensation
which it was required to pay to the firefighters for 2008 should
be included in the amount utilized to calculate the attorney
fee award.
                   (c) Computation of Award
   The City was required to pay a total of $1,515,718.20 in
additional wages and benefits due under the 2008 and 2009
CIR orders. This amount includes the $259,118 in pension
contributions made by the City to the pension fund. Because
the firefighters have recovered a judgment on appeal, they
are entitled to an attorney fee award of at least $378,929.55,
representing 25 percent of the wages due. We decline to award
additional attorney fees in this case.
                        V. CONCLUSION
   For the foregoing reasons, we reverse the judgment of the
district court and remand the cause to the district court with
directions to enter judgment for the firefighters and against the
City in the amount of $378,929.55, representing the statutory
attorney fee award for recovery of judgment on appeal.
                      R eversed and remanded with directions.
   Wright, J., participating on briefs.



     In   re   Guardianship and Conservatorship of Donald D.
               Barnhart, a person in need of protection.
                 Alice F. Barnhart and Sherry Heady,
                    appellees, v. Valley L odge 232
                    A.F. & A.M. et al., appellants.
                                  ___ N.W.2d ___

                       Filed March 6, 2015.     No. S-14-420.

 1.	 Standing: Jurisdiction: Parties. Standing is a jurisdictional component of a
     party’s case because only a party who has standing may invoke the jurisdiction of
     a court.
 2.	 Jurisdiction. The question of jurisdiction is a question of law.
 3.	 Statutes. Statutory interpretation presents a question of law.
                    Nebraska Advance Sheets
	       IN RE GUARDIANSHIP & CONSERVATORSHIP OF BARNHART	315
	                        Cite as 290 Neb. 314

 4.	 Judgments: Appeal and Error. When reviewing questions of law, an appel-
     late court resolves the questions independently of the conclusion reached by the
     lower court.
 5.	 Guardians and Conservators: Appeal and Error. An appellate court reviews
     guardianship and conservatorship proceedings for error appearing on the record
     made in the county court.
 6.	 Judgments: Appeal and Error. When reviewing a judgment for errors appearing
     on the record, an appellate court’s inquiry is whether the decision conforms to
     the law, is supported by competent evidence, and is neither arbitrary, capricious,
     nor unreasonable.
 7.	 Standing: Words and Phrases. Standing is the legal or equitable right, title, or
     interest in the subject matter of a controversy.
 8.	 Jurisdiction: Appeal and Error. Before reaching the legal issues presented for
     review, it is the duty of an appellate court to determine whether it has jurisdiction
     over the matter before it.
 9.	 Actions: Jurisdiction. Lack of subject matter jurisdiction may be raised at any
     time by any party or by the court sua sponte.
10.	 Judgments: Appeal and Error. An appellate court can determine whether or not
     there is standing independent of the lower court’s determination.
11.	 Actions: Guardians and Conservators. In contesting a guardianship, an objec-
     tor must show a true interest or attentiveness to the well-being and protection of
     the ward.
12.	 Guardians and Conservators: Standing. In a guardianship or conservatorship
     proceeding, where an objector has no concerns for the ward’s welfare but only
     concerns of its own potential financial expectancy, such concerns do not give the
     objector standing to challenge a guardianship or conservatorship as “any person
     interested in [the ward’s] welfare” under Neb. Rev. Stat. § 30-2619 or § 30-2645
     (Reissue 2008).
13.	 Actions: Guardians and Conservators. A conservatorship proceeding is not an
     adversarial proceeding. Rather, it is a proceeding to promote the best interests of
     the person for whom the conservatorship is sought.
14.	 Wills. Wills, by their nature, are ambulatory.
15.	 Decedents’ Estates: Wills. A beneficial interest in a will does not vest until the
     testator’s death.
16.	 Appeal and Error. New theories cannot be presented on appeal.
17.	 Guardians and Conservators: Wills: Standing. Beneficiaries under a will do
     not have standing to contest a guardianship or conservatorship by virtue of their
     interests as beneficiaries of the will alone.
18.	 Due Process: Evidence: Words and Phrases. A formal “evidentiary hearing” is
     not necessary before the court makes a finding in a case. The required procedures
     may vary according to the interests at stake in a particular context, but the funda-
     mental requirement of due process is the opportunity to be heard at a meaningful
     time and in a meaningful manner. It is enough that the parties have an opportu-
     nity to present evidence.
19.	 Courts: Pretrial Procedure. It is not the duty of the court to inform litigants of
     the evidence they need to submit in order to support their motions.
    Nebraska Advance Sheets
316	290 NEBRASKA REPORTS



  Appeal from the County Court for Douglas County: Marcela
A. K eim, Judge. Affirmed.
  Michael C. Cox, Heather Voegele-Andersen, Brenda K.
Smith, and John V. Matson, of Koley Jessen, P.C., L.L.O., for
appellants.
   Daniel J. Guinan and David C. Mullin, of Fraser Stryker,
P.C., L.L.O., for appellees.
  Heavican, C.J., Connolly, Stephan, McCormack, and
Cassel, JJ.
  McCormack, J.
                       NATURE OF CASE
   Donald D. Barnhart (Barnhart) is deemed incapacitated
and in need of protection. His wife, Alice F. Barnhart, and
his stepdaughter, Sherry Heady, petitioned to become his
coguardians and coconservators. The guardianship and conser-
vatorship is contested by alleged beneficiaries of Barnhart’s
prior will. These parties contend that they are interested
parties to Barnhart’s welfare and, thus, have standing to
contest the will. The prior beneficiaries are Valley Lodge
232 A.F. & A.M.; Chrysolite Lodge No. 420 A.F. & A.M.;
Alegent Health Community Memorial Hospital of Missouri
Valley, Iowa; and Senior Citizens of Western Harrison County,
Iowa, Inc. (collectively the objectors). The issue in this case
is whether or not the objectors are “any person interested
in [Barnhart’s] welfare” under Neb. Rev. Stat. § 30-2619
(Reissue 2008) when their only claimed interest in the case is
a beneficial interest in a will.
                       BACKGROUND
             Barnhart’s Assets and Estate P lan
  Barnhart’s assets include farmland that has not yet been
appraised, but is “in excess of 400 acres” located in Harrison
County, Iowa; an investment account valued at $91,000; a
checking account valued at $89,000; and a 2007 Honda Accord
valued at $7,000.
                  Nebraska Advance Sheets
	     IN RE GUARDIANSHIP & CONSERVATORSHIP OF BARNHART	317
	                      Cite as 290 Neb. 314

   In 2000, Barnhart executed a will (the 2000 will). At that
time, he was not married and did not have any children. The
2000 will left 40 percent of Barnhart’s residual and remainder
estate to Valley Lodge No. 232 A.F. & A.M., 20 percent of
his residual and remainder estate to Chrysolite Lodge No. 420
A.F. & A.M., 20 percent of his residual and remainder estate
to Alegent Health Community Memorial Hospital of Missouri
Valley, and 20 percent of his residual and remainder estate to
the Senior Citizens of Western Harrison County.
   In 2003, Barnhart married Alice. As Barnhart’s wife, Alice
is his closest living relative. Heady is Alice’s daughter and is
Barnhart’s attorney in fact under a durable power of attorney
document executed on November 8, 2009.
   Barnhart’s brother died in 2012. Barnhart’s brother left all
of his residue to the same organizations named in Barnhart’s
2000 will—the objectors in this case. Alice and Heady allege
that Barnhart decided he did not want his estate to go the same
way as his brother’s and decided that instead, he wanted his
property to go to Alice.
   In November 2012, Barnhart executed a new estate plan,
including a will and a trust agreement creating the Donald
Barnhart Revocable Trust (2012 estate plan). Alice and Heady
are the beneficiaries of the 2012 estate plan. The objectors,
beneficiaries of the 2000 will, are not designated as benefici­
aries of the 2012 estate plan.
              Original P etitions for Guardianship
                      and Conservatorship
   The exact date of Barnhart’s incapacity is uncertain, but in
affidavits to the court, Heady states that Barnhart was admit-
ted to the hospital in the spring of 2013 with the sudden onset
of severe psychological symptoms. At that time, Barnhart was
declared a “‘danger to himself and others.’” Subsequently,
Barnhart was placed in the Douglas County Health Center
and remains there to this date. Heady states in her affidavit
to the court that Barnhart’s condition renders him unable to
make “responsible decisions concerning his medical care or
his finances.”
    Nebraska Advance Sheets
318	290 NEBRASKA REPORTS



   Heady states that she attends meetings with the profession-
als at Douglas County Health Center once every 3 months to
discuss Barnhart’s treatment. Heady also states that she visits
Barnhart on a weekly basis.
   On November 27, 2013, Alice and Heady petitioned for
appointment of emergency temporary and permanent coguard-
ians and coconservators in the county court for Douglas
County, Nebraska. On the same date, the petition for tempo-
rary coguardianship and coconservatorship was granted by the
county court, and Alice and Heady became temporary coguard-
ians and coconservators.
   On January 21, 2014, the objectors filed in the county
court a joint “Objection to Amended and Corrected Petition
for Appointment of Emergency Temporary and Permanent
Co-Guardians and Co-Conservators of an Incapacitated
Person.” The objectors claim that the guardianship and
conservatorship contest is in the best interests of Barnhart
because his “step-daughters” were depleting and/or wasting
his estate.

                  P roceedings in County Court
   On March 4, 2014, the county court held a hearing on the
issue of standing. All parties were asked to brief standing prior
to the March 4 hearing. All parties were aware that the pur-
pose of the hearing was to consider the issue of standing. At
the hearing, the county court asked for a copy of the current
estate documents before making its rulings on standing. The
documents were reviewed in camera, and the objectors did not
object to the viewing, nor did they proffer any further evidence
or ask for a continuance or further hearing to do so.
   At the hearing on March 4, 2014, the county court asked
the objectors what kind of relationship Barnhart had with the
objecting charities. The attorney for the objectors responded
that “to be a hundred percent honest with you, I don’t know
what — how deep the relationship went, but [Barnhart] cer-
tainly felt strong enough to make gifts to them.” Further, in the
objection to the amended petition for appointment of guard-
ianship and conservatorship, it states that the objectors “are
without sufficient information and belief regarding the need
                      Nebraska Advance Sheets
	         IN RE GUARDIANSHIP & CONSERVATORSHIP OF BARNHART	319
	                          Cite as 290 Neb. 314

for a guardian.” Instead, the objection states that the reason for
the guardianship and conservatorship contest is “[b]ased upon
interest and belief [that Barnhart’s] estate is being depleted
and/or wasted . . . .” At the hearing, the objectors’ attorney
stated that “we felt we had evidence on the financial side
because of land transfers, those kinds of things.”
   At the conclusion of the March 4, 2014, hearing, the county
court stated that if it found the “interested parties” have stand-
ing, then it would hold a formal evidentiary hearing, including
a pretrial process. All parties at the hearing left the hearing
with notice that the court was making its ruling on stand-
ing prior to a formal evidentiary hearing, on the basis of the
arguments at the hearing and after viewing the 2012 estate
plan documents.
   After the hearing, on March 12, 2014, the court issued an
order finding that the objectors did not have standing to con-
test the guardianship and conservatorship. The court found that
In re Guardianship of Gilmore1 was distinguishable from the
present case, because in Barnhart’s case, the objectors’ interest
in Barnhart is “not altruistic, it’s financial.” In its order, the
county court said the objectors “are not genuinely interested in
the overall well being of . . . Barnhart during his lifetime. Their
concerns stem directly from a financial interest in the outcome
of the distribution of his estate after death.”
   Soon after the order was released, the objectors filed a
motion to alter or amend judgment on the basis that evidentiary
findings were made without an evidentiary hearing. Later, at a
hearing on April 2, 2014, the objectors argued that they were
entitled to have an evidentiary hearing on the issue of standing.
The objectors argued that an evidentiary hearing must be held
if the court made its standing ruling on the basis of eviden-
tiary findings.
   The objectors explained to the court their concern about
evidentiary findings. The attorney for the objectors stated that
they were concerned that comments in the order may be taken
as court findings on factual and evidentiary issues. If so, this
would create a preclusion issue for the objectors when and if

 1	
      In re Guardianship of Gilmore, 11 Neb. Ct. App. 876, 662 N.W.2d 221 (2003).
    Nebraska Advance Sheets
320	290 NEBRASKA REPORTS



they later wish to challenge Barnhart’s capacity at the time of
the 2012 estate plan.
   At the April 2, 2014, hearing, the court stated:
     Basically, it was a situation where everybody kind of
     agreed for me to take a look at the will in-camera so . . .
     I went ahead and did that. . . . I wasn’t trying to make a
     determination whether you are, in fact, takers under the
     will. I wasn’t looking at anything like that.
The court further explained:
     I acknowledge we did not have an evidentiary hear-
     ing. We didn’t have one. And, in my opinion . . . you
     didn’t have standing. And I wasn’t trying to make any
     sort of evidentiary rulings because I acknowledge 100
     percent it was not an evidentiary hearing. So, I suppose,
     if you’re requesting that I . . . clarify that by saying it
     was not an evidentiary hearing, by saying that my order
     is limited to standing . . . I don’t necessarily have a
     problem doing that, that wasn’t my intention to expand
     the scope of the proceedings at all, I was just trying to
     basically explain my findings without . . . doing what
     some people do, which is say, “You don’t have standing,
     end of story.”
(Emphasis supplied.)
   After the April 2, 2014, hearing, the county court issued
an order stating that its March 12 order was a ruling only on
standing and did not “expand the nature of the proceeding.”

                ASSIGNMENTS OF ERROR
   The objectors assign as error, restated, as follows: (1) the
county court’s determination that the objectors did not have
standing to challenge the guardianship and conservatorship
proceedings, and thus finding that Alice and Heady are proper
guardians, and (2) the county court’s making of evidentiary
findings without an evidentiary hearing.

                STANDARD OF REVIEW
  [1-4] Standing is a jurisdictional component of a party’s
case because only a party who has standing may invoke the
                      Nebraska Advance Sheets
	         IN RE GUARDIANSHIP & CONSERVATORSHIP OF BARNHART	321
	                          Cite as 290 Neb. 314

jurisdiction of a court.2 The question of jurisdiction is a ques-
tion of law.3 Statutory interpretation also presents a ques-
tion of law.4 When reviewing questions of law, we resolve
the questions independently of the conclusion reached by the
lower court.5
   [5,6] An appellate court reviews guardianship and conser-
vatorship proceedings for error appearing on the record in the
county court.6 When reviewing a judgment for errors appearing
on the record, an appellate court’s inquiry is whether the deci-
sion conforms to the law, is supported by competent evidence,
and is neither arbitrary, capricious, nor unreasonable.7
                          ANALYSIS
              Standing to Contest Guardianship
              or Conservatorship as “any person
               interested in his or her welfare”
   The issue in this case is whether or not the objectors
are “any person[s] interested in [Barnhart’s] welfare” under
§ 30-2619, when their only claimed interest in the case is a
potential beneficial interest in a will. We conclude that the
objectors are not.
   [7,8] Standing is the legal or equitable right, title, or inter-
est in the subject matter of a controversy.8 Standing is a juris-
dictional component of a party’s case because only a party
who has standing may invoke the jurisdiction of a court.9
Before reaching the legal issues presented for review, it is the

 2	
      Governor’s Policy Research Office v. KN Energy, 264 Neb. 924, 652
N.W.2d 865 (2002).
 3	
      Nebraska Dept. of Health & Human Servs. v. Struss, 261 Neb. 435, 623
N.W.2d 308 (2001).
 4	
      Governor’s Policy Research Office v. KN Energy, supra note 2.
 5	
      See id.
 6	
      In re Guardianship & Conservatorship of Cordel, 274 Neb. 545, 741
N.W.2d 675 (2007).
 7	
      Id.
 8	
      Ferer v. Aaron Ferer & Sons, 278 Neb. 282, 770 N.W.2d 608 (2009).
 9	
      Chambers v. Lautenbaugh, 263 Neb. 920, 644 N.W.2d 540 (2002).
    Nebraska Advance Sheets
322	290 NEBRASKA REPORTS



duty of an appellate court to determine whether it has juris-
diction over the matter before it.10
   [9,10] Lack of subject matter jurisdiction may be raised at
any time by any party or by the court sua sponte.11 Therefore,
an appellate court can determine whether or not there is stand-
ing independent of the lower court’s determination.12
   The Nebraska guardianship and conservatorship stat-
utes repeatedly use the language “interested in his or her
welfare.”13 Section 30-2619 states “any person interested in his
or her welfare may petition for . . . appointment of a guardian”
when describing who has standing in such proceedings. And
§ 30-2645 that dictates the circumstances in which a petition
for order subsequent to appointment of a conservator states,
“[a]ny person interested in the welfare of a person for whom
a conservator has been appointed may file a petition in the
appointing court . . . .” (Emphasis supplied.)
   It should be noted that this language differs from the other
statutes in chapter 30, article 26, of the Nebraska Revised
Statutes and that only the statutes dealing with protected
persons use some form of the phrase “person interested in
the welfare.”14 A different definition of “interested person”
applies to the remainder of the probate statutes in chap-
ter 30.15
   Therefore, we must determine who may be a “person inter-
ested in the welfare,” and thus, has standing to challenge
guardianships and conservatorships. In In re Guardianship of
Gilmore, the Nebraska Court of Appeals examined this lan-
guage.16 In re Guardianship of Gilmore suggested adopting a

10	
      Id.
11	
      McClellan v. Board of Equal. of Douglas Cty., 275 Neb. 581, 748 N.W.2d
66 (2008).
12	
      See Trainum v. Sutherland Assocs., 263 Neb. 778, 642 N.W.2d 816 (2002).
13	
      § 30-2619 (emphasis supplied). See Neb. Rev. Stat. §§ 30-2633 and
      30-2645 (Reissue 2008).
14	
      See, e.g., id. See, also, In re Guardianship of Gilmore, supra note 1.
15	
      See Neb. Rev. Stat. § 30-2209(21) (Cum. Supp. 2014).
16	
      See In re Guardianship of Gilmore, supra note 1.
                      Nebraska Advance Sheets
	         IN RE GUARDIANSHIP & CONSERVATORSHIP OF BARNHART	323
	                          Cite as 290 Neb. 314

broad definition of “person interested in his or her welfare.”17
The opinion states:
      Sometimes, persons in need of a guardian or conservator
      have no relatives or at least none that care. Sometimes, the
      relatives of such people are prevented from serving the
      best interests of the protected person by avarice, greed,
      self-interest, laziness, or simple stupidity. Frequently, a
      neighbor, an old friend, the child of an old friend, a mem-
      ber of the clergy, a banker, a lawyer, a doctor, or someone
      else who has been professionally acquainted with the per-
      son needing such help will come forward out of simple
      charity and bring the matter to the attention of the local
      probate court. Sometimes, unscrupulous relatives need
      supervision.18
   Put more simply, the Court of Appeals said the “stat-
utes are worded to allow people without a legal interest to
bring the matter to the local court’s attention.”19 The Court
of Appeals also reasoned that discretion should go to the
county judge who determines the proper guardianship: “Of
course, the county judge, under the applicable standard of
review, can make the determination of whether the petitioner
is really interested in the welfare of the person subject to
the proceedings.”20
   In In re Guardianship of Gilmore, the Nebraska Department
of Health and Human Services (DHHS) brought an action
seeking to remove the ward’s mother as guardian. At the hear-
ing, DHHS presented evidence that the ward’s welfare was
in danger, including evidence from the ward’s doctor and
psychologist, the service coordinator for DHHS, and a social
worker employed at the ward’s school, among other evidence.
The mother argued that DHHS did not have standing to bring
the action, because DHHS did not qualify as an “interested
person” under the guardianship statutes.

17	
      Id.
18	
      Id. at 882, 662 N.W.2d at 226.
19	
      Id.
20	
      Id.
    Nebraska Advance Sheets
324	290 NEBRASKA REPORTS



   [11] We agree with the reasoning in In re Guardianship
of Gilmore that, generally, no legal interest in the ward is
necessary to contest a guardianship. In contesting a guardian-
ship, an objector must show a true interest or attentiveness to
the well-being and protection of the ward. We agree with In
re Guardianship of Gilmore that guardianships can be chal-
lenged by
      a neighbor, an old friend, the child of an old friend, a
      member of the clergy, a banker, a lawyer, a doctor, or
      someone else who has been professionally acquainted
      with the person needing such help . . . com[ing] forward
      out of simple charity and bring[ing] the matter to the
      attention of the local probate court.21
   There, it was determined that DHHS was a proper person
to come forward on a guardianship matter. We approve of the
Court of Appeals’ decision in In re Guardianship of Gilmore
that DHHS had standing in that case. Particularly convincing
in that case is that it is DHHS’ primary function to care for
those whose health and welfare needs protection. Furthermore,
DHHS was able to bring forth testimony of people in personal
relationships with the ward and those who were concerned for
the welfare of the ward. Such personal attentiveness for the
ward’s welfare must be shown and can be shown by obser-
vations by someone with a relationship with the ward or by
proffering any evidence to the court that the ward’s protection
is in danger.
   [12] But the objectors here only argued a financial inter-
est in Barnhart’s welfare. We hold that in a guardianship or
conservatorship proceeding, where an objector has no con-
cerns for the ward’s welfare but only concerns of its own
potential financial expectancy, such concerns do not give the
objector standing to challenge a guardianship or conservator-
ship as “any person interested in [the ward’s] welfare” under
§ 30-2619 or § 30-2645.

21	
      Id.
                      Nebraska Advance Sheets
	         IN RE GUARDIANSHIP & CONSERVATORSHIP OF BARNHART	325
	                          Cite as 290 Neb. 314

            Standing to Challenge Conservatorship
                 by Financial I nterest in Ward
   There are limited situations specified by the conservator-
ship statutes in which a person or entity may have standing to
contest a conservatorship on the basis of the objector’s own
financial interest. Under § 30-2633, “any person who would
be adversely affected by lack of effective management of
his or her property and property affairs may petition for the
appointment of a conservator or for other appropriate protec-
tive order.” For example, in In re Guardianship of Gilmore,
a factor in the finding that DHHS had standing to challenge
the guardianship and conservatorship was the fact that if the
ward depleted his funds, DHHS itself would have to support
the ward. The Court of Appeals stated that DHHS had stand-
ing to challenge, “particularly when [DHHS] is quite likely to
be supplying financial assistance for the ward.”22 Therefore,
where the objector has an interest in the welfare of the ward
because the objector would have an obligation to support the
ward during his or her lifetime if the ward’s funds are mis-
managed, then that objector would have standing to contest
the conservatorship.
   [13] Outside of the situation specified in § 30-2633, we have
repeatedly explained that a conservatorship proceeding is not
an adversarial proceeding. Rather, it is a proceeding to promote
the best interests of the person for whom the conservatorship
is sought.23 If we were to allow standing to challenge a con-
servatorship to any member of the public who is “concerned”
about the oversight of an estate, it would lead to absurd results.
Permitting will disputes to play out through conservatorship
proceedings during the life of a testator is not in the best inter-
ests of a ward needing protection.
   [14,15] We do not hold that potential beneficiaries of a
surviving testator under a will never have standing to contest

22	
      Id.
23	
      See In re Guardianship & Conservatorship of Donley, 262 Neb. 282, 631
N.W.2d 839 (2001).
    Nebraska Advance Sheets
326	290 NEBRASKA REPORTS



a conservatorship, but merely that the potential beneficiary
designation alone is not enough interest to establish standing
to contest a conservatorship. Wills, by their nature, are ambu-
latory.24 A beneficial interest in a will does not vest until the
testator’s death.25
   In In re Guardianship & Conservatorship of Borowiak,26
the Court of Appeals recognized that the objectors had stand-
ing to object to a conservatorship, because the ward had
already died, and thus, their beneficial interest under the
ward’s will had vested. However, the opposite is true where
the ward has not yet died, because a beneficial interest in a
will has not yet vested. So, even if an objector to a conser-
vatorship has a potential beneficial interest in a ward’s will,
this is not a vested interest and, therefore, the objector has
no legal standing to challenge the will until after the testa-
tor’s death.

               Standing to Contest Guardianship
   We find that attentiveness for the ward’s personal welfare
has not been shown or argued in this case on the bases of the
pleadings and arguments at the court’s hearings and where the
arguments were based on the ward’s financial situation.
   Unlike In re Guardianship of Gilmore, the objecting parties
in this case have failed to show that they are altruistically con-
cerned with the best interests of Barnhart. It was abundantly
clear from the allegations in the petition and through the tran-
script of the hearings in the county court that the objectors’
primary concern was the financial assets of Barnhart, and not
concern for Barnhart’s personal well-being.
   The objectors’ argument from the beginning was that they
are interested in the welfare of Barnhart because they are
beneficiaries of his will. In their initial objection, they cited
that Barnhart’s estate “is being depleted and/or wasted” as the

24	
      See Pruss v. Pruss, 245 Neb. 521, 514 N.W.2d 335 (1994).
25	
      See 28 Am. Jur. 2d Estates § 275 (2011).
26	
      In re Guardianship & Conservatorship of Borowiak, 10 Neb. Ct. App. 22, 624
N.W.2d 72 (2001).
                      Nebraska Advance Sheets
	         IN RE GUARDIANSHIP & CONSERVATORSHIP OF BARNHART	327
	                          Cite as 290 Neb. 314

primary reason for their contest. In the initial objection, the
objectors stated they were “without sufficient information and
belief regarding the need for a guardian.”
   The county court then held a hearing on standing and made
it abundantly clear that it would make its standing decision on
the basis of the hearing. Again, at the hearing on standing, the
attorney for the objectors stated that “to be a hundred percent
honest with you, I don’t know what — how deep the relation-
ship went, but [Barnhart] certainly felt strong enough to make
gifts to them.”
   At oral arguments on appeal, the objectors stated, for the
first time, that there was a personal relationship between
Barnhart and the objectors, because Barnhart had been a mason
throughout his life and a member of the masonic lodges that
make up two of the four objectors.
   [16] New theories cannot be presented on appeal.27 At the
March 4, 2014, hearing, the objectors had their opportunity
to argue that they have personal and altruistic concerns about
Barnhart’s welfare. But after a thorough reading of the bill of
exceptions, the county court did not—and we do not—see any
such arguments. It is clear that the objectors’ primary concern
was for the estate assets of Barnhart. Therefore, we find the
objectors have failed to establish that they have standing to
challenge a guardianship of Barnhart.

            Standing to Contest Conservatorship
   [17] Even assuming the objectors are beneficiaries of the
will, they still essentially have the same financial interest
as any other member in the community until the death of
Barnhart. As stated in our holding today, beneficiaries under
a will do not have standing to contest a guardianship or con-
servatorship by virtue of their interests as beneficiaries of the
will alone.
   Therefore, we affirm the county court’s finding that the
objectors do not have standing to challenge the conservator-
ship of Barnhart. In so finding, we also find it was not error

27	
      See, e.g., Jessen v. Malhotra, 266 Neb. 393, 665 N.W.2d 586 (2003).
    Nebraska Advance Sheets
328	290 NEBRASKA REPORTS



for the court to accept Alice and Heady as coguardians and
coconservators of Barnhart.
           Necessity of Formal Evidentiary Hearing
   [18,19] A formal “evidentiary hearing” is not necessary
before the court makes a finding in a case. The required
procedures may vary according to the interests at stake in a
particular context, but the fundamental requirement of due
process is the opportunity to be heard at a meaningful time and
in a meaningful manner.28 It is enough that the parties have an
opportunity to present evidence.29 It is not the duty of the court
to inform litigants of the evidence they need to submit in order
to support their motions.
   The parties were given the chance to brief the issue of
standing prior to the March 4, 2014, hearing. The parties were
notified that the county court intended to make its standing
ruling on the basis of the arguments presented at the March 4
hearing. If the parties felt they needed to present evidence prior
to a ruling on standing, this was the time to make that need
known to the court. We assume that because the court agreed
to look at the will in camera, it would have agreed to look at
other evidence or factual matters in making its standing ruling.
The objectors cannot now argue that there was something more
they wanted to assert at the hearing. The fact that they had the
opportunity to do so at a hearing is enough.
   Further, we make this standing finding independently of the
lower court and as a matter of law. We rely on no factual find-
ings pertaining to the objectors’ interest under Barnhart’s will
because even assuming they are beneficiaries under the will,
that is not enough to give them standing.
                        CONCLUSION
  For the foregoing reasons, we affirm the judgment of the
county court.
                                               Affirmed.
  Wright, J., participating on briefs.
  Miller-Lerman, J., not participating.

28	
      See Hass v. Neth, 265 Neb. 321, 657 N.W.2d 11 (2003).
29	
      Id.